— Appeal by the defendant (1) from a judgment of the County Court, Orange County (Byrne, J.), rendered July 13, 1990, convicting him of attempted forgery in the second degree, upon his plea of guilty, and imposing sentence, and (2) by permission, from an order of the same court, dated January 23, 1991, which denied his motion pursuant to CPL 440.10 to vacate the judgment rendered July 13,1990.
Ordered that the purported appeal from the judgment is dismissed, for failure to file a notice of appeal from the judgment; and it is further,
Ordered that the order is affirmed and the matter is remitted to the County Court, Orange County, for further proceedings pursuant to CPL 460.50 (5).
The County Court properly concluded that the defendant’s allegations in his CPL 440.10 motion did not warrant vacatur of his guilty plea (see, People v Vance, 7 AD2d 661, cert denied 361 US 845; People v Walsh, 119 AD2d 780; People v Gale, 130 AD2d 588; People v Latella, 112 AD2d 321, 322). Mangano, P. J., Lawrence, Eiber and Miller, JJ., concur.